UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-147835 PrismOne Group, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8768424 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 146 W. Plant Street, Suite 300, Winter Garden, Florida 34787 (Address of principal executive offices) 321-292-1000 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:22,731,503 common shares as of August 12, 2010. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009(audited) F-1 Statements of Operations for the three and six months ended June 30, 2010 and June 30, 2009 (unaudited); F-2 Statement of Stockholders’ Deficit as of June 30, 2010 (unaudited) F-3 Statements of Cash Flows for the six months ended June 30, 2010 and June 30, 2009 (unaudited) F-4 Notes to Financial Statements(unaudited) F-5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 4T: Controls and Procedures 5 PART II – OTHER INFORMATION Item 1: Legal Proceedings
